Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021, has been entered.

Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16535942 filed on September 20, 2021. Claims 7-14 were pending. Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 are currently pending and have been examined.

Response to Arguments


















In the context of 35 U.S.C. § 101, Applicant submits the new claims are directed to a technical improvement of the blockchain itself, specifically "wherein the at least one digital asset multiplier loan is recorded in a single block on the blockchain."
Applicant also submits that the claimed technological improvement in the newly presented claims is akin to the type of non-abstract improvement that the Federal Circuit found to be patent-eligible in Finjan, where as in Finjan, the claimed invention is also directed to a 
Finally, Applicant submits that the claimed technological improvement in the new claims is also akin to the type of non-abstract improvement that the Federal Circuit found to be patent-eligible in Enfish, where as in Enfish, the claimed invention is a specific type of data structure (i.e., digital asset collateral multiplier loan) that is designed to improve the way a blockchain computer stores and retrieves data associated with the digital asset collateral multiplier loan. In particular, the system in the present invention is able to utilize a single, discrete block on the blockchain-rather than numerous blocks on the blockchain-to store and retrieve the data associated with the digital asset collateral multiplier loan.
Examiner has considered these arguments and is not persuaded. Examiner notes that claim 21, as well as claims 35 and 40, limitations are not directed to a practical application because they do not reflect an improvement to the blockchain technology, as the limitation recites “generating by the processor … wherein the at least one digital asset multiplier loan is recorded in a single block on the blockchain,” which does not show how this limitation, nor any Specification paragraph, is an improvement to the blockchain technology. 
Examiner also notes the additional elements “a processor”, “a user-interface”, “a single block on the blockchain”, “a memory”, and “a non-transitory computer-readable media” do not integrate the abstract idea, “managing and processing loans,” into a practical application as it does no more than represent a computer performing functions that correspond to the acts of 

Claim Interpretation
Regarding claim 30, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 30: “… wherein a loan health status is calculated ...”  (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-34 are directed to a “computer-implemented method for recording a digital asset loan on a blockchain,” claims 35-39 are directed to “a system” compromising at least one processor and a memory coupled to the at least one processor, and claim 40 is directed to “a non-transitory computer-readable media” storing computer executable instructions. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 21-40 are directed to the abstract idea of “managing and processing loans,” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 21 recites “receiving … a deposit of a first basket of … assets, wherein the first basket of … assets is … asset collateral; recording … the deposit of the first basket of … assets …; generating … at least one set of terms based on at least one proposed … asset multiplier loan based on the deposit of the first basket of … assets; displaying … at least one proposed … asset multiplier loan; receiving … a selection …, wherein the selection of the … indicates agreement with the at least one set of terms; acquiring automatically … a second basket of … assets based on the at least one set of terms, wherein the second basket of … assets is … asset collateral; and generating … at least one … asset multiplier loan based on the at least one proposed … asset multiplier loan and the at least one set of terms, wherein the at least one … asset multiplier loan is recorded …” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a processor”, “a user-interface”, “a single block on the blockchain”, “a memory”, and “a non-transitory computer-readable media” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more that represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “managing and processing loans.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “managing and processing loans” using computer technology (e.g., “a processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Dependent claims 22-34 and 36-39 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “managing and processing loans.”
Hence, claims 21-40 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 21, line 16; claim 35, Page 5, line 14; and claim 40, line 14, recite “acquiring automatically by the processor a second basket of digital assets based on the at least one set of terms …; and …”. The limitation “acquiring automatically by the processor a second basket of digital assets …” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “acquiring automatically by the processor a second basket of digital assets” in the specification. Applicant cited Specification [0003], [0019], [0024]-[0034], [0039], [0072]-[0083], and Figures 1-4 and 7-9 support by the specification as originally filed. Examiner was unable to find in the cited paragraphs and figures where “acquiring automatically by the processor a second basket of digital assets ...” (See MPEP § 608.04)
Claim 21, lines 10-12; claim 35, Page 5, lines 9-10; and claim 40, lines 9-10, recite “displaying at least one user-interface button, wherein the at least one user-interface button is based on the at least one proposed digital asset multiplier loan”. The limitation “one user-interface button is based on the at least one proposed digital asset multiplier loan” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “one user-interface button is based on the at least one proposed digital asset multiplier loan” in the specification. Applicant cited Specification [0003], [0019], [0024]-[0034], [0039], [0072]-[0083], and Figures 1-4 and 7-9 support by the specification as originally filed. Examiner was unable to find in the cited paragraphs and figures where “one user-interface button is based on the at least one proposed digital asset multiplier loan” (See MPEP § 608.04)
Claim 24, line 1; claim 25, line 1; claim 26, line 1; claim 27, line 1; claim 30, line 3; claim 31, line 6; claim 32, line 3; claim 37, line 2; claim 39, lines 2-3; recite “… second basket of digital assets …; and …” The limitation “… second basket of digital assets …” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “… second basket of digital assets …” in the specification. Applicant cited Specification [0003], [0019], [0024]-[0034], [0039], [0072]-[0083], and Figures 1-4 and 7-9 support by the specification as originally filed. Examiner was unable to find in the cited paragraphs and figures where “… second basket of digital assets ...” (See MPEP § 608.04)

Written Description
Claim 22, line 2, recites “… at least one recursive limit formula.”  However, the specification does not provide details on what the limitation, “recursive limit formula” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the set of terms to comprise “at least one recursive limit formula.” (See MPEP § 2161.01 I)
Claim 32, line 2, recites “assigning by the processor at least one borrower identification …”  However, the specification does not provide details on what the limitation, “assigning … at least one borrower identification” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the processor “assigning at least one borrower identification.” (See MPEP § 2161.01 I)
Claim 34, line 2, recites “analyzing by the processor digital asset marketplace liquidity conditions;” and lines 4-5, “rejecting by the processor a request to generate the at least one digital asset multiplier loan based on the digital asset marketplace liquidity conditions being low.” However, the specification does not provide details on what the limitations, “analyzing … digital asset marketplace liquidity conditions” and “rejecting … a request to generate the at least one digital asset multiplier loan based on the digital asset marketplace liquidity conditions being low” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the processor “analyzing digital asset marketplace liquidity conditions” and “rejecting a request to generate the at least one digital asset multiplier loan based on the digital asset marketplace liquidity conditions being low.” (See MPEP § 2161.01 I)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis
Claim 38 recites “The system of claim 35, the method further comprising: …” There is insufficient antecedent basis for this limitation in the claim. The previous mentions of “method” relate to the method of claim 21, the method of claim 28, and the method of claim 32. Examiner is unclear as to which of these methods “the method” is referring to.  Examiner is proceeding as if the Applicant was referring to the system of claim 35. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).

Hybrid Claim
Claim 39 is the system of claim 38, yet recites “…, wherein a loan health status is calculated …” Claim 38 is the system of claim 35. A claim directed to both a product and a process is improper. This is fact, even when the process step is not a user action (See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017) and MPEP § 2173.05 (p) II). For example, in a product claim, process steps that represent unattributed functionality render the scope of a claim unclear (See MPEP § 2173.05 (p) II; Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017); and Rembrandt Data Techs., LP v. AOL 641 F.3d 1331 (Fed. Cir. 2011)). Claim 35 is a product claim. Claim 39, which depends from claim 38, which depends from claim 35, is directed to an unattributed functionality, as the function “wherein a loan health status is calculated …” is not performed by the system. Therefore, in light Mastermine Software, Inc. v. Microsoft Corp. and MPEP § 2173.05 (p) II, claim 39 is indefinite under 35 U.S.C. § 112 (b).

Means-Plus-Function
Claim 28 recites "… loan health status window displays statistics …” 
The claim limitation above does not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Relative Term
The term “low” in claim 34 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art could construe the limitation “… marketplace liquidity conditions being low” as the inability to sell a digital asset and drive the market price down. Another of ordinary skill in the art could construe the limitation “… marketplace liquidity conditions being low” in terms of the bid-ask spread, or the width, which measures liquidity in the price dimension as a feature of the market.  A high or broad bid-ask spread tends to reflect a less liquid market. Therefore, the term “low” in claim 34 is a relative term which renders the claim indefinite.



Unclear Scope
Claims 21, 35, and 40 recite “generating … wherein the at least one digital asset multiplier loan is recorded in a single block on the blockchain”. The claims are unclear because the claims and the specification are silent on what performs the “recorded …” step. Examiner is interpreting the claim limitation as the processor performing the “recorded …” step. Therefore, the scope of what is “generating … wherein the at least one digital asset multiplier loan is recorded in a single block on the blockchain” is unclear. 
Claims 30 and 39 recite “… wherein a loan health status is calculated …” The claims are unclear because the claims and the specification are silent on what performs the “calculated …” step. Examiner is interpreting the claim limitation as the processor performing the “calculated …” step. Therefore, the scope of what is “… wherein a loan health status is calculated …” is unclear. 
Claim 40 recites "A non-transitory computer-readable media storing computer executable instructions that when executed by a processor cause a computing system to perform the steps of: …" The claim is unclear because it is not clear what is performing the steps, a processor or a computing system. Examiner is interpreting the claim limitation as the processor performing the steps. Therefore, the scope of what is “… when executed by a processor cause a computing system to perform the steps of: …” is unclear. 
For claims 21, 30, 35, 39, and 40 above, see MPEP § 2173.02 (I-III)), for example, “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).");”
From MPEP § 2173.02 III B, “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”

Claim Rejections - 35 USC § 103




























The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.































Claims 21-24, 28-29, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad, II et al (U. S. Patent Application Publication No. 20200394729 A1), herein referred to as Strnad, and in view of Dhar et al (U. S. Patent Application Publication No. 20020040339 A1), herein referred to as Dhar.
Regarding claims 21, 35, and 40, Strnad discloses a computer-implemented method for recording a digital asset loan on a blockchain ([0040] and [0057]-[0058]), comprising: 
receiving by a processor (FIG. 2, item 206, and [0077]-[0078]) a deposit of a first basket of digital assets, wherein the first basket of digital assets is digital asset collateral ([0059], );
recording by the processor (FIG. 2, item 206, and [0077]-[0078]) the deposit of the first basket of digital assets on the blockchain (FIG. 16, item 1610, and [0168]-[0169]);
generating by the processor (FIG. 2, item 206, and [0077]-[0078]) at least one set of terms based on at least one proposed digital asset multiplier loan based on the deposit of the first basket of digital assets (FIG. 21, items 2108, 2110, and [0209]); …
acquiring automatically by the processor (FIG. 2, item 206, and [0077]-[0078]) a second basket of digital assets based on the at least one set of terms, wherein the second basket of digital assets is digital asset collateral (FIG. 21, items 2108, 2110, and [0209]); and …
generating by the processor (FIG. 2, item 206, and [0077]-[0078]) at least one digital asset multiplier loan based on the at least one proposed digital asset multiplier loan and the at least one set of terms, wherein the at least one digital asset multiplier loan is recorded in a single block on the blockchain (FIG. 21, items 2106, 2108, 2110, and [0208]-[0210]) …
a system comprising: at least one processor (FIG. 25 item 2505, and [0237]); and memory (FIG. 25 items 2510, 2520, and [0237]-[0238])  coupled to the at least one processor (FIG. 25 item 2505, 2510 and [0239]) ]), the memory (FIG. 25 items 2510, 2520, and [0237]-[0238]) comprising computer executable instructions that, when executed by the at least one processor (FIG. 25 item 2505, 2510 and [0239]), performs the steps of: …
a non-transitory computer-readable media storing computer executable instructions (FIG. 25 items 2510, 2520, and [0238]) that when executed by a processor (FIG. 25 item 2505, and [0237]) cause a computing system to perform the steps of: …
Strnad does not specifically disclose, however, Dhar discloses displaying by the processor (FIG. 1, items 12, 14, and 16, and [0017]-[0019]) at least one user-interface button, wherein the at least one user-interface button is based on the at least one proposed digital asset multiplier loan  (FIG. 6, item 90, and [0088]);
receiving by the processor (FIG. 1, items 12, 14, and 16, and [0017]-[0019])a selection of the at least one user-interface button, wherein the selection of the at least one user-interface button indicates agreement with the at least one set of terms (FIG. 6, item 92, and [0090]); …
Dhar discloses automated loan processing. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method for instantly evaluating and authorizing on-line loan applications, specifically for accepting on-line loan applications, processing the applications automatically, and generating loan offers based on the loan application and credit worthiness and conditioned on verification. This automated, online loan processing system processes credit applications, renders credit decisions, generates loan offers, and proceeds with loan fulfillment over the internet making the loan process more convenient, user-friendly, and efficient than the in-person, manual loan processing systems. 
Regarding claims 22 and 36, Strnad and Dhar disclose the limitations of claims 21 and 35. Strnad further discloses the method of claim 21, wherein the at least one set of terms comprises at least one loan-to-value ratio and at least one recursive limit formula ([0072]).
Regarding claims 23 and 37, Strnad and Dhar disclose the limitations of claims 21 and 35. Strnad further discloses the method of claim 21, wherein the first basket of digital assets comprises at least one of: bitcoin (BTC), ether (ETH), MakerDAO (MKR), dogecoin (OGE), Dash (DASH), and bitcoin cash (BCH) ([0059] and [0064]).
Regarding claim 24, Strnad and Dhar disclose the limitations of claim 21. Strnad further discloses the method of claim 21, wherein the second basket of digital assets comprises at least one of: bitcoin (BTC), ether (ETH), MakerDAO (MKR), dogecoin (OGE), Dash (DASH), and bitcoin cash (BCH) ([0059] and [0064]).
Regarding claims 28 and 38, Strnad and Dhar disclose the limitations of claims 21 and 35. Strnad further discloses the method of claim 21, further comprising: displaying by the processor (FIG. 2, item 206, and [0077]-[0078]) a loan health status window, wherein the loan health status window displays statistics based on the at least one digital asset multiplier loan (FIG. 14, item 1410, 1412, and [0161]). 
Regarding claim 29, Strnad and Dhar disclose the limitations of claims 21 and 28. Strnad further discloses the method of claim 28, wherein the statistics displayed in the loan health status window comprise at least one of: a monthly payment, a current interest rate, an outstanding principal, a term remaining, and a current loan-to-value ratio (FIG. 14, item 1408, and [0160]).

Claims 25-26, 30-32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad, II et al (U. S. Patent Application Publication No. 20200394729 A1), herein referred to as Strnad, in view of Dhar et al (U. S. Patent Application Publication No. 20020040339 A1), herein referred to as Dhar, and in further view of Stradling et al (U. S. Patent Application Publication No. 20180089760 A1), herein referred to as Stradling.
Regarding claim 25, Strnad and Dhar disclose the limitations of claim 21. Strnad and Dhar do not specifically disclose, however, Stradling discloses the method of claim 21, wherein the second basket of digital assets is a replication of the first basket of digital assets (FIG. 12, item 1202, and [0169]-[0170] and [0178]).
Stradling teaches providing a multi-asset rebalancing mechanism. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing a multi-asset rebalancing mechanism, as in Stradling; and to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the difficulties in management of the collateral secured for a loan due to the need for monitoring constantly for changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities. The distributed ledger technology that underpins Bitcoin, and other digital assets, decentralizes the tasks of tracking and validating financial transactions. Reliance on intermediaries that introduce counterparty and settlement risk, in the context of blockchain assets, has been replaced by trustless, open-value networks which operate without the constraints of geographical borders or market hours.
Regarding claim 26, Strnad and Dhar disclose the limitations of claim 21. Strnad and Dhar do not specifically disclose, however, Stradling discloses the method of claim 21, wherein the second basket of digital assets comprises a single type of digital asset ([0177] and [0218]).
Stradling teaches providing a multi-asset rebalancing mechanism. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing a multi-asset rebalancing mechanism, as in Stradling; and to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the difficulties in management of the collateral secured for a loan due to the need for monitoring constantly for changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities. The distributed ledger technology that underpins Bitcoin, and other digital assets, decentralizes the tasks of tracking and validating financial transactions. Reliance on intermediaries that introduce counterparty and settlement risk, in the context of blockchain assets, has been replaced by trustless, open-value networks which operate without the constraints of geographical borders or market hours.
Regarding claims 30 and 39, Strnad and Dhar disclose the limitations of claims 21, 28, 35, and 38. Strnad and Dhar do not specifically disclose, however, Stradling discloses the method of claim 28, wherein a loan health status (FIG. 15, item 1502, and [0191]) is calculated based on a composition of digital assets in at least one of the first basket of digital assets and the second basket of digital assets.
Stradling teaches providing a multi-asset rebalancing mechanism. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing a multi-asset rebalancing mechanism, as in Stradling; and to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow borrowing against the digital assets so as to enable access to the value of the owned digital assets without having to sell the collateral based on the digital assets. The loan funds issued against the digital asset based collateral can be paid into a bank account in USD within minutes or hours, instead of days. An additional benefit of digital asset based collateral is if the value of the collateral decreases past a certain amount, due the crypto market volatility, the lender can liquidate a portion of the digital based collateral to bring the loan back to good standing. This way the lender gets the reassurance of holding the digital based collateral, and the borrower gets to leverage the value of their long term cryptocurrency investment and get it back once the loan is paid off.
Regarding claim 31, Strnad and Dhar disclose the limitations of claim 21. Strnad and Dhar do not specifically disclose, however, Stradling discloses the method of claim 21, further comprising: displaying by the processor (FIG. 1, item 110, and [0054]) a rebalance basket user-interface button (FIG. 6, item 604, and [0131]; FIG. 10, item 1006, and [0150]-[0153]);
Stradling teaches providing a multi-asset rebalancing mechanism. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing a multi-asset rebalancing mechanism, as in Stradling; and to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to implement blockchain technology to reduce or eliminate the risks, errors, improprieties by the entities in custody of the assets, fraud, forged data, deleted data, and so forth. Blockchain technologies provide significant improvements over traditional asset management and data recording procedures, such as an evolution in web and database technology; to provide a new service and technical environment for portfolio management with reduced/eliminated custodial risk; and to provide secure and efficient technologies for managing a portfolio of blockchain assets and implementing various asset management functionalities, such as portfolio rebalancing.
Strnad further discloses receiving by the processor (FIG. 2, item 206, and [0077]-[0078]) a selection of the rebalance basket user--interface button (FIG. 5, item 502, and [0082]); and
rebalancing automatically by the processor (FIG. 2, item 206, and [0077]-[0078]) at least one of the first basket of digital assets and the second basket of digital assets (FIG. 5, items 504, 506, 508, and [0082]-[0083])
Regarding claim 32, Strnad and Dhar disclose the limitations of claim 21. Strnad and Dhar do not specifically disclose, however, Stradling discloses the method of claim 21, further comprising: assigning by the processor (FIG. 1, item 110, and [0054]) at least one borrower identification to the first basket of digital assets and second basket of digital assets (FIG. 16A, item 1602, and [0196]; FIG. 16B, item 1620, and [0207]).
Stradling teaches providing a multi-asset rebalancing mechanism. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing a multi-asset rebalancing mechanism, as in Stradling; and to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow borrowing against the digital assets so as to enable access to the value of the owned digital assets without having to sell the collateral based on the digital assets. The loan funds issued against the digital asset based collateral can be paid into a bank account in USD within minutes or hours, instead of days. An additional benefit of digital asset based collateral is if the value of the collateral decreases past a certain amount, due the crypto market volatility, the lender can liquidate a portion of the digital based collateral to bring the loan back to good standing. This way the lender gets the reassurance of holding the digital based collateral, and the borrower gets to leverage the value of their long term cryptocurrency investment and get it back once the loan is paid off.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad, II et al (U. S. Patent Application Publication No. 20200394729 A1), herein referred to as Strnad, in view of Dhar et al (U. S. Patent Application Publication No. 20020040339 A1), herein referred to as Dhar, and in further view of Voorhees et al (U. S. Patent Application Publication No. 20180218176 A1), herein referred to as Voorhees.
Regarding claim 27, Strnad and Dhar disclose the limitations of claim 21. Strnad and Dhar do not specifically disclose, however, Voorhees discloses the method of claim 21, wherein the second basket of digital assets doubles the amount of the first basket of digital assets ([0105]).
Voorhees discloses creating an asset based automated structure agreement. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include creating an asset based automated structure agreement, as in Voorhees; and to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method and apparatus to overcome the fragmentation and lack of coordination using computer technology in the field of residential real estate services and finance results. Current computer technology does not facilitate coordination between various parties involved in a real estate transaction and parties on the finance side adequately resulting in high costs for all. By integrating the process and parties involved in the purchase, finance, and sale of residential real estate, the overall process becomes more efficient with lower costs and a better user experience for all involved.
Regarding claim 33, Strnad and Dhar disclose the limitations of claims 21 and 32. Strnad and Dhar do not specifically disclose, however, Voorhees discloses the method of claim 32, wherein the at least one borrower identification is at least one address of a digital asset wallet (FIG. 3, items 318, 320, and [0094]).
Voorhees discloses creating an asset based automated structure agreement. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include creating an asset based automated structure agreement, as in Voorhees; and to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method and apparatus to overcome the fragmentation and lack of coordination using computer technology in the field of residential real estate services and finance results. Current computer technology does not facilitate coordination between various parties involved in a real estate transaction and parties on the finance side adequately resulting in high costs for all. By integrating the process and parties involved in the purchase, finance, and sale of residential real estate, the overall process becomes more efficient with lower costs and a better user experience for all involved.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Strnad, II et al (U. S. Patent Application Publication No. 20200394729 A1), herein referred to as Strnad, in view of Dhar et al (U. S. Patent Application Publication No. 20020040339 A1), herein referred to as Dhar, and in further view of Shimko (U. S. Patent Application Publication No. 20140172679 A1), herein referred to as Shimko.
Regarding claim 34, Strnad and Dhar disclose the limitations of claim 21. Strnad and Dhar do not specifically disclose, however, Shimko discloses the method of claim 21, further comprising: analyzing by the processor (FIG. 10, items 1006,1022, 1024, and [0093]-[0096]) digital asset marketplace liquidity conditions (FIG. 3, item 334, 338, 340, and [0039]-[0042]) ; and
rejecting by the processor (FIG. 10, items 1006,1022, 1024, and [0093]-[0096]) a request to generate the at least one digital asset multiplier loan based on the digital asset marketplace liquidity conditions being low (FIG. 4C, item 466, and [0072]).
Shimko teaches an online secured loan manager. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an online secured loan manager, as in Shimko; and to include automated loan processing, as in Dhar, to improve and/or enhance the technology of real time, dynamic management of real estate finance, services, and reporting, as in Strnad, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a transaction manager to facilitate execution of a funding agreement by the lender funding the loans. The funding agreement obligates the lender to provide funding against certain assets held as collateral. The transaction manager may provide the lender with documentation of interest, such as assets acceptable for collateral, acceptable collateral value, acceptable loan-to-value (LTV) ratios, and the like, in collateral held to support funding.

Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prasad Datta et al (U. S. Patent Application Publication No. 20190244287 A1) – Utilizing a Machine Learning Model and Blockchain Technology to Manage Collateral

Prasad Datta recites a device that receives, via a blockchain, eligibility schedule data that includes collateral inventory and eligibility criteria associated with a collateral giver and a collateral receiver on a date, and receives, via a smart contract, transaction details data that includes transaction details associated with the collateral giver and the collateral receiver on the date. The device processes the eligibility schedule data and the transaction details data, with a trained machine learning model, to determine a first collateral allocation between the collateral giver and the collateral receiver on the date, and processes the eligibility schedule data and the transaction details data, with a linear programming model, to determine a second collateral allocation between the collateral giver and the collateral receiver on the date. The device determines whether the first collateral allocation is predicted to result in a collateral allocation failure, and selectively implements the first collateral allocation or the second collateral allocation. Prasad Datta was not used as prior art as the cited references better taught the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692